 1                                                                                           SH

 2   WO
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Joseph Brummer,                                No. CV 18-01146-PHX-DGC (JZB)
10                           Plaintiff,
11    v.                                             ORDER
12
      Charles L. Ryan, et al.,
13
                             Defendants.
14
15
16          Plaintiff Joseph Brummer, who is currently confined in the Arizona State Prison
17   Complex (ASPC)-Eyman, Browning Unit, has filed a pro se civil rights Complaint
18   pursuant to 42 U.S.C. § 1983. Before the Court is Plaintiff’s Motion for Preliminary Relief
19   and Order (Doc. 9), which the Court construes as a motion for injunctive relief. The Court
20   will deny the motion.
21   I.     Background
22          Plaintiff sued Defendants Arizona Department of Corrections (ADC) Director
23   Charles L. Ryan; Special Services Unit (SSU) Correctional Officer Figueroa; ASPC-
24   Tucson Deputy Wardens A. Jacobs, D. Stemple, and J. Mattos; and ADC Security
25   Operations Administrator Ron Towles for violating his due process rights. Plaintiff alleges
26   the following facts: Plaintiff was validated as a member of the Aryan Brotherhood in 2009
27   and confined in Security Threat Group (STG) maximum custody. Plaintiff subsequently
28   completed the STG step down program (SDP) and was placed in a close custody unit, with
 1   a lower custody level. In September 2017, Defendant Figueroa informed Plaintiff that his
 2   close custody status was being revoked, but refused to give Plaintiff the required form. A
 3   hearing was held before Defendants Jacobs, Stemple, and Mattos on October 5, 2017, and
 4   Plaintiffs’ close custody status was revoked. Plaintiff was not given a copy of the hearing
 5   notification, informed of the evidence against him, or provided with a written result of the
 6   hearing. Plaintiff appealed the revocation to Defendants Towles and Ryan, and they denied
 7   his appeals. As a result, Plaintiff was returned to maximum custody. On screening
 8   pursuant to 28 U.S.C. 1915A(a), the Court determined that Plaintiff stated a due process
 9   claim against Defendants and ordered them to answer. (Doc. 7.)
10   II.    Legal Standards
11          A.     Injunctive Relief
12          “A preliminary injunction is ‘an extraordinary and drastic remedy, one that should
13   not be granted unless the movant, by a clear showing, carries the burden of persuasion.’”
14   Lopez v. Brewer, 680 F.3d 1068, 1072 (9th Cir. 2012) (quoting Mazurek v. Armstrong, 520
15   U.S. 968, 972 (1997) (per curiam); see also Winter v. Natural Res. Def. Council, Inc., 555
16   U.S. 7, 24 (2008) (citation omitted) (“[a] preliminary injunction is an extraordinary remedy
17   never awarded as of right”). A plaintiff seeking a preliminary injunction must show that
18   (1) he is likely to succeed on the merits, (2) he is likely to suffer irreparable harm without
19   an injunction, (3) the balance of equities tips in his favor, and (4) an injunction is in the
20   public interest. Winter, 555 U.S. at 20. “But if a plaintiff can only show that there are
21   ‘serious questions going to the merits’—a lesser showing than likelihood of success on the
22   merits—then a preliminary injunction may still issue if the ‘balance of hardships tips
23   sharply in the plaintiff’s favor,’ and the other two Winter factors are satisfied.” Shell
24   Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1291 (9th Cir. 2013) (quoting Alliance
25   for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011)). Under this serious
26   questions variant of the Winter test, “[t]he elements . . . must be balanced, so that a stronger
27   showing of one element may offset a weaker showing of another.” Lopez, 680 F.3d
28   at 1072.



                                                  -2-
 1          Regardless of which standard applies, the movant “has the burden of proof on each
 2   element of the test.” See Envtl. Council of Sacramento v. Slater, 184 F. Supp. 2d 1016,
 3   1027 (E.D. Cal. 2000). Further, there is a heightened burden where a plaintiff seeks a
 4   mandatory preliminary injunction, which should not be granted “unless the facts and law
 5   clearly favor the plaintiff.” Comm. of Cent. Am. Refugees v. INS, 795 F.2d 1434, 1441 (9th
 6   Cir. 1986) (citation omitted).
 7          The Prison Litigation Reform Act imposes additional requirements on prisoner
 8   litigants who seek preliminary injunctive relief against prison officials. It requires that any
 9   injunctive relief be narrowly drawn and the least intrusive means necessary to correct the
10   harm be imposed. 18 U.S.C. § 3626(a)(2); see Gilmore v. People of the State of Cal., 220
11   F.3d 987, 999 (9th Cir. 2000).
12          B.     Due Process
13          “Under the Fourteenth Amendment’s Due Process Clause, a prisoner is entitled to
14   certain due process protections when he is charged with a disciplinary violation.” Serrano
15   v. Francis, 345 F.3d 1071, 1077-78 (9th Cir. 2003) (citing Wolff v. McDonnell, 418 U.S.
16   539, 564-71 (1974)).      “Prison disciplinary proceedings are not part of a criminal
17   prosecution, and the full panoply of rights due a defendant in such proceedings does not
18   apply.” Wolff, 418 U.S. at 555-56. To determine whether a procedural due process
19   violation has occurred, a court engages in a two-step analysis. First, a court looks to
20   whether the person possesses a constitutionally-cognizable liberty interest with which the
21   state has interfered. Sandin v. Conner, 515 U.S. 472, 485-87 (1995). Second, if the state
22   has interfered with a liberty interest, a court looks to whether this interference was
23   accompanied by sufficient procedural and evidentiary safeguards. Ky. Dep’t of Corr. v.
24   Thompson, 490 U.S. 454, 460 (1989).
25          It is well-settled that placement in maximum security segregation units implicates a
26   liberty interest requiring due process protections. Wilkinson v. Austin, 545 U.S. 209, 224
27   (2005). A prisoner may be deprived of his liberty interest as long as he is accorded the
28   proper procedural protections. For the initial decision to place a prisoner in maximum



                                                  -3-
 1   custody, due process is generally satisfied if the prisoner is given notice of the factual basis
 2   for the placement and an opportunity to be heard. Id. at 225-27; Hewitt v. Helms, 459 U.S.
 3   460, 476 (1983).
 4   III.   Motion for Preliminary Injunction
 5          A.     Plaintiff’s Contentions
 6          Plaintiff seeks an order from the Court directing Defendants to transfer him from
 7   the maximum custody Browning Unit to a close custody unit. (Doc. 9 at 1.) Plaintiff
 8   asserts that on September 8, 2017, Defendant Figueroa informed him that his close custody
 9   status was being revoked, but he never received notice of the charges against him or a
10   written result of the SDC revocation hearing. (Doc. 1 at 6; Doc. 9 at 1.) Plaintiff states
11   that while he was housed in close custody, he “enjoyed contact visits with his wife and
12   family, food visits, phone calls each and every day, outside recreation in the sunlight, a job
13   and all the benefits received by the ADC General Population.” (Doc. 1 at 6.) In contrast,
14   Plaintiff states that in the Browning maximum custody unit he “remains housed in a
15   window less [sic] super max cell 24 hours a day [and is] separated from contact visits with
16   his family and [is] subjected to glass barriers between he and his family.” (Doc. 9 at 2.)
17   Plaintiff also asserts that “[t]he archaic history of super max prisons is well documented”
18   and that “[l]ong term confinement in super max prisons cause [sic] serious mental fatigue,
19   sensory deprivation, vision damage, damages health, cause break down in family relations
20   and the history goes on and on.” (Doc. 9 at 2–3.)
21          B.     Defendants’ Response
22          Defendants have presented evidence that on September 8, 2017, Plaintiff signed a
23   Form No. 2A, which states, in part:
24                 This is to confirm that effective, [September 8, 2017], you are
25                 assigned to Investigative Detention. This action is being taken
                   because you are considered a suspect in an offense occurring
26                 within the institution that is triable under the criminal laws of
                   the state of Arizona, or have been charged with an offense that
27
                   could result in your being charged with a major disciplinary
28                 violation and which requires your detention until an
                   investigation is complete.

                                                  -4-
 1   (Doc. 14-2 at 4 (Defs.’ Ex. C).) The form does not state the specific charges against
 2   Plaintiff. (See id.) Defendants argue that the Form No. 2A, combined with Defendant
 3   Figueroa’s statement to Plaintiff that his SDP status was being revoked, satisfied the due
 4   process notice requirement. (Doc. 14 at 3–4.)
 5           Defendants also provided a copy of a Result of STG Validation Hearing Form,
 6   signed by Plaintiff on October 5, 2017, which states that Plaintiff’s validation packet had
 7   been reviewed and that it contained sufficient evidence to validate Plaintiff as a member of
 8   the Aryan Brotherhood. (Doc. 19.) In the evidentiary portion of the form, it was noted
 9   that:
10                  The [hearing committee]1 has determined the evidence
11                  submitted by Tucson SSU is sufficient for revocation from the
                    step-down program. It should be noted; during the revocation
12                  hearing Inmate Brummer 160622 stated to the [hearing
                    committee] that he has maintained association with known
13
                    STG Aryan Brotherhood members/associates throughout his
14                  time in the step-down program.
15   (Id.) Plaintiff signed the form and indicated that he wished to appeal the committee’s
16   decision. (Id.) Plaintiff appealed the revocation decision the following day. (Doc. 14-2 at
17   6–9 (Defs.’ Ex. D).)
18           C.     Analysis
19           On these facts, Plaintiff has established a likelihood of success on the merits of his
20   due process claim. The available record shows that he did not receive notice of the specific
21   charges against him prior to his SDP revocation hearing.           Contrary to Defendants’
22   arguments, Form No. 2A does not contain sufficient details to inform Plaintiff of the
23   specific reasons why his SDP status was being revoked and does not provide any
24   information regarding exactly what Plaintiff did to put his SDP status in jeopardy.
25   Likewise, the vague description of Defendant Figueroa’s September 2017 conversation
26
27
28           1
            The revocation hearing committee was comprised of Defendants Jacobs, Stemple,
     and Mattos. (Doc. 1 at 6.)

                                                  -5-
 1   with Plaintiff is insufficient to satisfy the notice requirement where there is no evidence
 2   that Defendant Figueroa informed Plaintiff of the charges against him.
 3          Although it is a close question given the scant evidence, the Court also finds that
 4   Plaintiff has shown a likelihood of irreparable harm where he attests under penalty of
 5   perjury that as a result of his confinement in maximum custody, he “is subject to sensory
 6   deprivation and mental anguish.” (Doc. 22 at 5.) See Fed. R. Civ. P. 56(c)(4); S. Cal.
 7   Housing Rights Ctr. v. Los Feliz Towers Homeowners Ass’n, 426 F. Supp. 2d 1061, 1070
 8   (C.D. Cal. 2005) (declarant has personal knowledge of her own symptoms); see also
 9   Thomas v. Garcia, 1:08-cv-00689-JLT (PC), 2013 WL 3773861, at *11 (E.D. Cal. July 17,
10   2013) (a party may testify as to what he felt when injured, how the injury affects him now
11   and impacts his life, and any other information within his own personal knowledge based
12   upon his own perceptions).
13          Notwithstanding, Plaintiff is not entitled to injunctive relief because he has not
14   clearly demonstrated that the balance of hardships tips in his favor. Although being
15   confined in the Browning unit imposes a serious hardship, Defendants would also face
16   serious hardship if the Court ordered them to transfer Plaintiff to a lower security level
17   after he has been found guilty of violating the terms of the SDP by continuing to associate
18   with known STG members and where this decision has been upheld through the
19   administrative appeal process. (See Doc. 1 at 7; Doc. 19.) An injunction would interfere
20   with Defendants’ ability to maintain the security classification system and their ability to
21   ensure that high-risk prisoners are separated from lower security level prisoners. Because
22   both parties would face serious hardship if the Court ruled against them, Plaintiff has not
23   shown that the balance of equities tips in his favor.
24          Additionally, Plaintiff has not demonstrated that an injunction would be in the
25   public interest. Although it is always in the public interest to prevent the violation of a
26   party’s constitutional rights, see Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir. 2012),
27   courts “should pay particular regard for the public consequences in employing the
28   extraordinary remedy of injunction[,]” Winter, 555 U.S. at 376–77 (quoting Weinberger



                                                 -6-
 1   v. Romero-Barcelo, 456 U.S. 305, 312 (1982)). Special consideration is warranted when
 2   the requested injunction would affect the operation of a prison – a setting where courts
 3   must “give substantial weight to any adverse impact on public safety or the operation of a
 4   criminal justice system caused by the relief.” 18 U.S.C. § 3626(a)(1). Matters of prison
 5   security and public safety are best served by prisons managed within the discretion of
 6   prison officials. Bell v. Wolfish, 441 U.S. 520, 540 (1979). “The public interest inquiry
 7   primarily addresses impact on non-parties rather than parties.” Bernhardt v. L.A. Cty., 339
 8   F.3d 920, 931 (9th Cir. 2003) (citation omitted).
 9            Defendants argue that “[i]gnoring the determinations of a hearing designed to weigh
10   the evidence of STG activity would unfairly jeopardize institutional security.” (Doc. 14
11   at 6.) In response, Plaintiff summarily argues that the “[t]he balance of hardships and
12   public interests are in Plaintiff's favor,” which is insufficient to meet his burden on this
13   prong on the preliminary injunction test. (Doc. 22 at 5.) The non-parties who would be
14   impacted by the requested relief are prisoners and staff who have a safety and security
15   interest in prisoners being assigned to housing that corresponds to their determined security
16   level.
17            Finally, there is heightened scrutiny where the movant seeks a preliminary
18   injunction that alters rather than maintains the status quo. Dahl v. HEM Pharms. Corp., 7
19   F.3d 1399, 1403 (9th Cir. 1993) (holding that mandatory, as opposed to prohibitory,
20   injunctions are subject to heightened scrutiny). The Ninth Circuit has held that this type
21   of mandatory injunctive relief is disfavored and should be denied unless the facts and law
22   clearly favor the movant. Anderson v. United States, 612 F.2d 1112, 1114 (9th Cir. 1979)
23   (citations omitted). Applying this heightened scrutiny to the available record, Plaintiff's
24   allegations do not warrant a mandatory preliminary injunction, especially where it would
25   possibly require the Court to involve itself in prison housing assignments and the prison’s
26   security classification process.
27            On this record, where the balance of hardships does not tip in Plaintiff’s favor and
28   the requested injunctive relief is not in the public interest, Plaintiff has not made the



                                                  -7-
 1   requisite showing for a preliminary injunction, particularly where he seeks a mandatory
 2   injunction. Plaintiff’s request for an order directing that he be transferred out of his current
 3   housing unit will denied.
 4          IT IS ORDERED that the reference to the Magistrate Judge is withdrawn as to
 5   Plaintiff’s Motion for Preliminary Relief and Order (Doc. 9), and the Motion is denied.
 6          Dated this 1st day of May, 2019.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -8-
